Citation Nr: 0911136	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  03-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability, claimed as chronic bladder infection, the result 
of prostate cancer.

2. Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1961 to October 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claims for service connection.

In April 2005 and March 2007, the Board remanded these claims 
for additional development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a genitourinary disability, claimed as chronic bladder 
infection, the result of prostate cancer, and bilateral 
hearing loss.  In March 2007, the BVA remanded the claims to 
afford the Veteran VA examinations for both disabilities.

In March 2007, the Veteran was sent a letter informing him of 
his scheduled VA examinations for April 2007.  However, the 
letter was sent to a different address, in Fairburn, than the 
address where all previous correspondences had been sent.  
Apparently, it was the address the Atlanta VA Medical Center 
had on file.  United States Postal Service (USPS) 
confirmation records indicate that the Veteran never received 
the letter and it was returned to the sender.  Consequently, 
the Veteran failed to appear to the VA examinations.  
Subsequent correspondences, including letters informing the 
Veteran that he would receive information about additional 
scheduled examinations, were sent to the permanent address in 
the claims file, in Jonesboro.

In April 2007, the Veteran was sent another letter, to the 
address in Fairburn, informing him that his VA examinations 
were scheduled for April 25, 2007.  The letter was received 
at that address, but the Veteran called to notify that he 
would be out of town from April 23, 2007 until June 2007.  

An additional letter rescheduling the Veteran's appointment 
for January 2008 was sent to the Fairburn address.  However, 
USPS confirmation records indicate that the letter was not 
received and was returned to the sender.  The Veteran failed 
to appear for his VA examinations in January 2008.  The RO 
indicated that the Veteran was sent two letters and that he 
did not show for his appointments.  USPS confirmation records 
indicate all letters were returned to the sender.

In February 2008, a letter was sent to the Veteran indicating 
the RO was unsure which address was correct.  They listed the 
Jonesboro address, as well as the Fairburn address.  However, 
the letter was addressed and mailed only to the Jonesboro 
address.  It is unknown whether the Veteran received this 
letter.

In October 2008, the Veteran was again sent notification, to 
the Jonesboro address, that VA examinations were scheduled 
for October 2008.  USPS confirmation records indicate this 
letter was not received by the Veteran and was returned to 
the sender.  The Veteran failed to appear to the VA 
examinations in October 2008.

A supplemental statement of the case was sent to the 
Jonesboro address in November 2008, and was ultimately 
returned to the sender as undeliverable as addressed and 
unable to be forwarded.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that, ordinarily, it would be presumed that 
the Veteran was provided with the notices of scheduled VA 
examinations, unless rebutted by clear evidence to the 
contrary.  See Baldwin v. West, 13 Vet. App. 1, 6, (1999); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Here, 
there is evidence that the notices were sent to several 
different addresses, but the Veteran did not receive the 
notices, as they were, in fact, returned to the sender.

Based on the foregoing, the Board finds that due process 
concerns dictate that the Veteran should be afforded another 
opportunity to attend VA examinations.  Further, the RO 
should ensure that they have the correct contact information 
for the Veteran.  Although they attempted to discern the 
correct address in February 2008, they only sent the request 
for clarification to one of the addresses.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the 
Veteran and obtain and confirm the 
Veteran's current contact information, 
by all methods available to the AMC/RO.  
This includes contacting by phone, and 
sending letters to all previously used 
addresses requesting a confirmation of 
address.  If necessary, contact the 
Veteran's attorney, N. Presson, in 
Riverdale, Georgia for a current 
address.  All attempts to locate the 
correct address for the Veteran must be 
documented in the record.  

2.  Once the Veteran's contact 
information has been verified, schedule 
the Veteran for the following VA 
examinations:

a)	Afford the Veteran a VA genitourinary 
examination in order to determine the 
current nature and etiology of any 
chronic genitourinary condition.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in the studying the 
case.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's current genitourinary 
condition had its onset during service, 
or is in any other way causally related 
to his active service.  

b)	Afford the Veteran a VA examination 
for bilateral hearing loss.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and to obtain a complete history of the 
Veteran's noise exposure prior to, 
during, and after his military service.  

The examiner is then asked to render an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
bilateral hearing loss had its onset 
during service, or is in any other way 
causally related to his active service 
and noise exposure during service.  

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).

4.  After all of the above actions have 
been completed, and the Veteran has 
been given adequate time to respond, 
readjudicate his claims.  If the claims 
remain denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


